    Case: 1:21-cv-01250 Document #: 14 Filed: 06/14/21 Page 1 of 4 PageID #:55




                   IN THE UNTED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

NICHOLAS A. LUCE, JOSEPH R. STACHO, III,              )
DAVID M. RICE, JERRY J. ROBINSON,                     )
ILLINOIS STATE RIFLE ASSOCIATION, and                 )
SECOND AMENDMENT FOUNDATION, INC.                     )
                                                      )
                    Plaintiffs,                       )
                                                      )      No. 1:21 CV 1250
      v.                                              )
                                                      )
BRENDAN F. KELLY, in his official capacity as         )
Director of the Illinois State Police; and            )
GREGORY HACKER, in his official capacity as           )
Bureau Chief of the Illinois State Police             )
Firearms Services Bureau,                             )
                                                      )
                    Defendants.                       )


                                  JOINT STATUS REPORT

      The Plaintiffs, Nicholas A. Luce, Joseph R. Stacho, III, David M. Rice, Jerry

J. Robinson, Illinois State Rifle Association, and Second Amendment Foundation,

Inc., and the Defendants, Illinois State Police, Brendan F. Kelly, in his official

capacity as Director of the Illinois State Police, and Gregory Hacker, in his official

capacity as Bureau Chief of the Illinois State Police Firearms Services Bureau1, by

and through their respective undersigned counsel, and pursuant to the Court’s

Order of May 7, 2021 (Dkt. #10), submit this Joint Status Report:

I. Nature of the Case

      A.     The Plaintiffs are represented by David G. Sigale (lead) and Gregory A.


1 ISP Firearms Services Bureau (FSB) Chief Gregory Hacker is automatically substituted
for former ISP FSB Chief Jarod Ingebrigtsen pursuant to F.R. Civ. P. 25(d).
                                           1
    Case: 1:21-cv-01250 Document #: 14 Filed: 06/14/21 Page 2 of 4 PageID #:56




Bedell. The Defendants are represented by Amanda L. Kozar and Mary A.

Johnston.

      B.     The basis for federal jurisdiction is 28 U.S.C. §§ 1331, 1343, 2201 and

2202, and 42 U.S.C. §1983, in that this action seeks to redress the deprivation,

under color of the laws, statutes, ordinances, regulations, customs, and usages of

the Defendants as they execute, administer and enforce the complained-of laws, of

the rights, privileges or immunities secured by the United States Constitution and

by Acts of Congress.

      C.     Plaintiff allege violations of their Second Amendment and Fourteenth

Amendment procedural due process rights due to the Defendants’ administration of

the application process for the Firearm Concealed Carry Act (“FCCA”) (430 ILCS

66/10(e), 30(b)(8)). Plaintiffs filed their Complaint on March 5, 2021. Defendants

have filed a pending Motion to Dismiss, for which a Response is due June 22, 2021,

and a Reply is due July 13, 2021 (Dkt. #13).

      D.     Plaintiffs seek declaratory, injunctive, and compensatory relief.

Plaintiffs also are making a 42 U.S.C. § 1988 claim.

      E.     The major legal and factual issues anticipated in the case are the

administration of the CCL application process by the Defendants and their

employees/subordinates, and whether the CCL application process, and the

administration thereof, violate the Plaintiffs’ Second and Fourteenth Amendment

rights.

      F.     All Defendants have been served.


                                          2
     Case: 1:21-cv-01250 Document #: 14 Filed: 06/14/21 Page 3 of 4 PageID #:57




II. Discovery and Case Plan

       A.    The parties anticipate F.R. Civ. P. 33 Interrogatories, F.R. Civ. P. 34

Document Requests, and depositions.

       B.    The parties anticipate: (1) initial Rule 26 disclosures to be issued thirty

days after the parties are at issue; (2) the first-set of written discovery requests to

be issued 30 days after the Rule 26 disclosures are issued; (3) fact discovery

completion on February 28, 2022.

       C.    If there will be expert discovery, an expert discovery completion date,

including dates for the delivery of expert reports (or summaries for non-retained

expert testimony), will be March 31, 2022 for disclosure of Plaintiffs’ expert report,

April 30, 2022 for the deposing of Plaintiff’s expert, May 31, 2022 for disclosure of

Defendants’ expert report, June 30, 2022 for the deposing of Defendants’ expert.

       D.    Defendants filed the aforementioned currently-pending Motion to

Dismiss. Plaintiffs anticipate motions for summary judgment, and to resolve

discovery disputes, if any.

       E.    The parties agree to service of pleadings and other papers by electronic

means under F.R. Civ. P. 5(b)(2)(E).

III. Trial

       A.    Plaintiffs do not demand a jury. Should the case progress to trial,

defendants do demand a jury.

       B.    The parties anticipate being ready for trial by July 31, 2021.


                                            3
    Case: 1:21-cv-01250 Document #: 14 Filed: 06/14/21 Page 4 of 4 PageID #:58




      C.     The estimated length of trial is 7 days.

IV. Consent and Settlement Discussions

      A.     The parties do not unanimously consent to proceed before the

Magistrate Judge.

      B.     No settlement discussions have occurred.

      C.     The parties do not request a settlement conference at this time.



Dated: June 14, 2021                           Respectfully submitted,

Attorneys for Plaintiffs                       Attorneys for Defendants
Nicholas A. Luce, Joseph R. Stacho, III,       Brendan F. Kelly and
David M. Rice, Jerry J. Robinson,              Gregory Hacker
Illinois State Rifle Association, and
Second Amendment Foundation, Inc.

/s/ David G. Sigale                            /s/ Amanda L. Kozar
David G. Sigale (Atty. ID# 6238103)            Amanda L. Kozar (Atty. ID# 6324190)
Law Firm of David G. Sigale, P.C.              Office of the Illinois Attorney General
430 West Roosevelt Road                        100 West Randolph Street, 13th Floor
Wheaton, IL 60187                              Chicago, IL 60601
630.452.4547                                   (312) 814-6534
dsigale@sigalelaw.com                          AKozar@atg.state.il.us

Gregory A. Bedell (Atty. ID# 6189762)          Mary A. Johnston (Atty. ID# 6320865)
Knabe & Bedell                                 Office of the Illinois Attorney General
33 North Dearborn Street                       100 West Randolph Street, 13th Floor
10th Floor                                     Chicago, IL 60601
Chicago, Illinois 60602                        (312) 721-8734
312.977.9119                                   mjohnston@atg.state.il.us
gbedell@kkbchicago.com




                                           4
